Exhibit 10.2

TEMPLE-INLAND INC.

DIRECTORS’ FEE DEFERRAL PLAN

(as amended and restated effective as of November 2, 2007)

ARTICLE 1

 

Definitions

When used herein the following terms shall have the following meanings:

1.1.                  “Account” means the Account maintained for each
Participant in accordance with the terms of Article 3 hereof.

1.2.                  “Affiliate” means each trade or business, whether or not
incorporated, that together with the Company, is treated as a “single employer”
under Section 414(b) or 414(c) of the Code.

1.3.                  “Administrator” means the Board or such person(s) as may
be designated by the Board to administer this Plan.

 

1.4.

“Board” means the Board of Directors of the Company.

1.5.                  “Board Fees” means annual retainer fees and meeting fees
payable to an Eligible Director with respect to the Eligible Director’s service
on the Board and/or one or more Board committees.

1.6.                  “Change in Control” means the occurrence of a “change in
control event” (within the meaning of Section 409A of the Code) with respect to
the Company.

 

1.7.

“Code” means the Internal Revenue Code of 1986, as amended.

1.8.                  “Common Stock” means the common stock, $1.00 par value, of
the Company and, in the event such common stock is converted to another security
or property, such other security or property.

1.9.                  “Company” means Temple-Inland Inc., a Delaware
corporation, and its successors by merger, sale of assets or otherwise.

1.10.    “Crediting Date” means the date on which Board Fees would have been
paid to an Eligible Director absent the Deferral Election covering such Board
Fees.

1.11.    “Deferral Election” means an irrevocable election by an Eligible
Director, made on a form prescribed by the Administrator and delivered to the
Administrator, to defer under this Plan the receipt of all or a specified
portion of Board Fees otherwise

 

15

 

--------------------------------------------------------------------------------

 

payable to the Eligible Director. A Deferral Election shall be effective when
the form is countersigned on behalf of the Company.

1.12.    “Eligible Director” means a member of the Board who is not also an
employee of the Company or any of its Affiliates.

1.13.    “Fair Market Value” means, unless otherwise determined by the
Administrator, the closing price of a share of Common Stock on the New York
Stock Exchange (“NYSE”) as of the relevant date (or if the NYSE is not open on
such date or the Common Stock is not traded on that day, the most recent prior
date that the NYSE was open for trading and the Common Stock was traded).

1.14.    “Matching Phantom Shares” means Matching Phantom Shares as defined in
Section 3.3 hereof.

1.15.    “Participant” means an Eligible Director who files a Deferral Election
or is credited with Retainer Shares pursuant to the terms of the Plan.

1.16.    “Phantom Shares” means hypothetical shares of Common Stock credited to
a Participant’s Account having a value equal to the Fair Market Value of an
equal number of shares of Common Stock.

1.17.    “Plan” means the Temple-Inland Inc. Directors’ Fee Deferral Plan, as
set forth herein and amended from time to time.

1.18.    “Retainer Shares” means Phantom Shares credited to a Participant’s
Account pursuant to Section 2.2 hereof.

1.19.    “Separation from Service” means a “separation from service” (within the
meaning of Section 409A of the Code) from the Company and its Affiliates.

1.20.    "Stock Plan” means the Temple-Inland Inc. 1988 Stock Option Plan, the
Temple-Inland Inc. 1993 Stock Option Plan, the Temple-Inland Inc. 1997 Stock
Option Plan, the Temple-Inland Inc. 2001 Stock Incentive Plan, the Temple-Inland
Inc. 2003 Stock Incentive Plan, and any other plan adopted by the Company that
provides for the grant of stock options, phantom stock, or restricted stock to
members of the Board.

1.21.     “Unforeseeable Emergency" means an “unforeseeable emergency” within
the meaning of Section 409A of the Code.

ARTICLE 2

 

Participation; Deferred Board Fees

2.1.                  Participation. Each Eligible Director shall be a
Participant in this Plan.

 

16

 

--------------------------------------------------------------------------------

 

2.2.                  Retainer Shares. On the date of the first regularly
scheduled Board meeting each year, each Eligible Director’s Account shall be
credited with a number of Phantom Shares equal to the quotient obtained by
dividing (a) $50,000 (effective January 1, 2008) by (b) the Fair Market Value of
a share of Common Stock as of such date.

2.3.                  Board Fee Deferrals. An Eligible Director may elect to
defer hereunder the receipt of all or a portion of Board Fees payable to the
Eligible Director by filing with the Administrator a Deferral Election prior to
the start of the calendar year during which the Board Fees covered by the
Deferral Election will be paid. An Eligible Director who defers Board Fees
hereunder shall be credited with the number of Phantom Shares provided for by
Sections 3.2 and 3.3 hereof.

2.4.                  Matching Phantom Shares. The Account of an Eligible
Director who makes a valid Deferral Election shall be credited with Matching
Phantom Shares in accordance with Section 3.3 hereof.

2.5.                  Payment Elections. At the time an Eligible Director makes
a Deferral Election, or receives an annual credit of Retainer Shares pursuant to
Section 2.2 hereof, or at such other time(s) as may be authorized by the
Administrator and permitted under Section 409A of the Code, a Participant shall
elect, in accordance with rules specified by the Administrator, to receive
payment of amounts credited to the Participant’s Account in a method of payment
permitted under Article 4 hereof.

ARTICLE 3

 

Accounts

3.1.                  Establishment of Accounts. The Company shall establish and
maintain in accordance with this Article 3 a bookkeeping account for each
Participant, which account shall record and reflect the Retainer Shares credited
to the Participant pursuant to Section 2.2 hereof, Board Fees deferred hereunder
by the Participant, and the Matching Phantom Shares credited to the Participant
(each such account being referred to herein as an “Account”).

3.2.                  Crediting of Board Fee Deferrals. The Account of each
Participant who defers Board Fees hereunder shall be credited with a number of
Phantom Shares equal to the quotient obtained by dividing (a) the amount of
Board Fees covered by the Deferral Election by (b) the Fair Market Value of a
share of Common Stock as of such date.

3.3.                  Matching Phantom Shares. A Participant’s Account shall be
credited, as of the Crediting Date of the Board Fees covered by a Deferral
Election made by the Participant, with a number of Phantom Shares (“Matching
Phantom Shares”) equal to the quotient obtained by dividing (a) 133% of the
amount of Board Fees covered by the Deferral Election, by (b) the Fair Market
Value of a share of Common Stock as of the Crediting Date of the Board Fees
covered by the Deferral Election.

 

17

 

--------------------------------------------------------------------------------

 

3.4.                  Certain Deemed Dividends. Each Participant’s Account
shall, upon the payment of any cash dividend or cash distribution on Common
Stock prior to January 1, 2008, be credited with an additional number of Phantom
Shares (including any fractional share) equal to the quotient obtained by
dividing (a) the amount of cash dividends or distributions that would have been
paid with respect to the Phantom Shares theretofore credited to the
Participant’s Account had they been actual issued and outstanding shares of
Common Stock by (b) the Fair Market Value of a share of Common Stock on the
dividend or distribution payment date.

3.5.                  Payments. A Participant’s Account shall be reduced by any
payments made to the Participant, his or her beneficiary, estate, or
representative.

3.6.                  Certain Spin-Off Adjustments. If the Company spins off all
its stock of Guaranty Financial Group Inc. (“Guaranty”) and/or all of its stock
of Forestar Real Estate Group Inc. (“Forestar”), Participants’ Accounts shall be
adjusted in accordance with the terms of the Employee Matters Agreement entered
into by and among the Company, Guaranty, and Forestar (the “Employee Matters
Agreement”), and Guaranty and Forestar shall assume the obligation to make
payments to Participants with respect to Guaranty stock (or phantom stock) and
Forestar stock (or phantom stock) allocated to Participants’ Accounts as
provided in the Employee Matters Agreement, subject to the provisions of any
applicable “Election Form.”

3.7.      Adjustments. If any of the following events occur, the Administrator
shall make appropriate adjustments with respect to Phantom Shares credited to a
Participant’s Account: (a) any extraordinary dividend or other extraordinary
distribution in respect of Common Stock (whether in the form of cash, Common
Stock, other securities or other property); (b) any recapitalization, stock
split (including a stock split in the form of a stock dividend), reverse stock
split, reorganization, merger, combination, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company; or (c) any other like corporate transaction or event in respect of the
Common Stock.

3.8.                  Vesting of Accounts. Each Participant’s Account shall be
fully vested and nonforfeitable at all times.

3.9.                  Board Fees Covered by Elections. For purposes of this
Article 3, the amount of Board Fees “covered” by a Deferral Election shall be
the amount by which an Eligible Director’s Board Fees are to be reduced by
reason of a Deferral Election. If a Deferral Election covers less than all of
the Board Fees payable to an Eligible Director during a calendar year, the
percentage of each payment of each type of Board Fee during the calendar year
that shall be treated as being covered by the Deferral Election shall be equal
to the percentage of total Board Fees of the same type for the calendar year
that is covered by the Deferral Election.

3.10.    No Funding of Benefits. All adjustments to a Participant’s Account
shall be bookkeeping entries only and shall not represent a special reserve or
otherwise constitute a funding of the Company’s unsecured promise to pay any
amounts hereunder.

 

18

 

--------------------------------------------------------------------------------

 

To the extent a Participant or any other person acquires a right to receive
payments from the Company under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company, and such person
shall have only the unsecured promise of the Company that such payments shall be
made.

ARTICLE 4

Payment of Deferred Compensation.

4.1.                  Payment in Accordance with Elections. Subject to the terms
of this Article 4, a Participant’s Account shall be paid (or commence to be
paid) to the Participant in the form(s) elected by the Participant in the
Participant’s Deferral Election(s) as soon as practicable following the
Participant’s Separation from Service (but in no event more than 60 days after
such Separation From Service or, in the case of installments, such other
applicable payment date under Section 4.3 hereof).

4.2.                  Form of Payment. Payment with respect to Phantom Shares
credited to a Participant’s Account prior to January 1, 2006 shall be paid in
the form of shares of Common Stock. Payment with respect to Phantom Shares
credited to a Participant’s Account on or after January 1, 2006 shall be paid in
the form of cash.

4.3.                  Permissible Payment Methods. A Participant may, pursuant
to Section 2.5 hereof, elect to receive payment of Phantom Shares credited to
the Participant’s Account in either of the following methods of payment:

(a)       a single payment, payable within 60 days after the Participant’s
Separation from Service, or

(b)       annual installment payments, commencing within 60 days after the
Participant’s Separation from Service (with subsequent payments being made on
each anniversary of the Participant’s Separation from Service until completion
of the installment period), over a period of years (selected by the Participant)
not to exceed 15, with the amount of each annual installment calculated by
dividing the balance of the relevant Account (or portion thereof) at the end of
the prior year by the number of installments remaining to be paid.

Notwithstanding the foregoing or any election made by a Participant to the
contrary, in the event that a Participant’s Separation from Service occurs
within two years following a Change in Control, such Participant’s Account shall
be paid in accordance with Section 4.3(a) hereof. If any annual installment
(other than the last installment), calculated as set forth in Section 4.3(b)
hereof, would result in the payment of a fractional share of Common Stock, such
annual installment shall be reduced to the next lowest whole number of shares of
Common Stock. If, as part of a single payment pursuant to Section 4.3(a) or a
final installment payment, a fractional share of Common Stock would be paid,
then in lieu thereof, the Fair Market Value of such fractional share on the date
the payment is calculated shall be paid in cash.

 

19

 

--------------------------------------------------------------------------------

 

4.4.                  Unforeseeable Emergency. The Administrator may accelerate
payment of all or a portion of a Participant’s Account upon the occurrence of an
Unforeseeable Emergency. The amount of such payment shall be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from such payment). The determination of
whether a Participant has experienced an Unforeseeable Emergency and the amount
reasonably necessary to satisfy the emergency need shall be based on all the
facts and circumstances taking into consideration the financial resources
available to the Participant and shall be made in accordance with Section 409A
of the Code. If payment of less than all of a Participant’s Account is
accelerated pursuant to this Section 4.4, the accelerated payment shall be
deducted proportionately from all amounts credited to the Participant’s Account.

4.5.                  Certain Election Form Filings. Notwithstanding anything in
this Article 4 to the contrary, in the case of any Participant who has executed
an “Election Form” with respect to the payment of distributions of stock of
Guaranty Financial Group Inc. and Forestar Real Estate Group Inc. and the
payment of any special dividend made in connection with the Company’s sale of
certain of its timberland assets, such distributions and dividends shall be paid
in accordance with the Election Form.

4.6.      Section 409A Mandatory Delay in Benefit Payments for Specified
Employees. Notwithstanding the preceding provisions of this Article 4, to the
extent required by Section 409A of the Code, the Administrator shall delay
payment of the Account of a Participant who is a “specified employee” (within
the meaning of Section 409A of the Code) until the earlier of (a) the date that
is six months after the date of the Participant’s Separation From Service, or
(b) the date of the specified employee’s death. The aggregate amount of
payment(s) otherwise payable during the delay period (plus interest thereon at a
rate equal to the simple average of the rate for the last four reported quarters
preceding the Participant’s Separation from Service under the Vanguard U.S.
Treasury Fund under the Temple-Inland Salaried Savings Plan or any successor
thereto) shall be payable to the specified employee upon the expiration of the
delay period.

4.7.      Payment of Post-2007 Dividends. Not later than 30 days after the
payment date of any cash dividend or cash distribution declared on the Common
Stock on or after January 1, 2008, the Company shall pay to each Participant the
amount of the dividend that would have been paid to the Participant with respect
to the Phantom Shares credited to the Participant’s Account if such Phantom
Shares were actual issued and outstanding shares of Common Stock held by the
Participant.

4.8.                  Payment Upon Death. Notwithstanding Section 4.1, in the
event of a Participant’s death, the entire balance of the Participant’s Account
shall be paid to the Participant (or the Participant’s beneficiary, as
determined in accordance with Section 6.2 hereof) in the form of a single
payment as soon as practicable after death (and in no event more than 90 days
after death).

4.9.                  Certain Additional Payments. If any payment to a
Participant or his or her beneficiary under this Plan (a “Plan Payment”) will be
subject to the excise tax

 

20

 

--------------------------------------------------------------------------------

 

(the “Excise Tax”) imposed by Section 4999 of the Code, the Company shall pay to
the Participant (or his or her surviving beneficiary) an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Participant (or his
or her surviving beneficiary), after deduction of any Excise Tax on the Plan
Payment and any federal, state and local income tax and Excise Tax upon the
payment of provided for by this Section 4.9, shall be equal to the Plan Payment.
For purposes of determining whether any Plan Payment will be subject to the
Excise Tax and the amount of such Excise Tax, (a) any other payments or benefits
received or to be received by the Participant (or his or her surviving
beneficiary) in connection with a Change in Control or the Participant’s
termination of membership on the Board (whether pursuant to the terms of this
Plan or any other plan, arrangement or agreement with the Company, any person
whose actions result in a Change in Control or any person affiliated with the
Company or such person) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Company’s independent auditors and acceptable to the Participant (or the
Participant’s surviving beneficiary) such other payments or benefits (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount (as defined in Section 280G(b)(3) of the Code), or are
otherwise not subject to the Excise Tax, (b) the amount of the Plan Payment
which shall be treated as subject to the Excise Tax Shall be equal to the lesser
of (i) the total amount of the Plan Payment or (ii) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) (after applying
clause (a), above), and (c) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code. The
Company shall pay the Gross-Up Payment to the Eligible Director within 30 days
following the Eligible Director’s remittance of the tax in respect of which the
Gross-Up Payment relates.

4.10.    Withholding. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan any federal, state or local taxes
required by law to be withheld.

ARTICLE 5

 

Administration

5.1.                  Administration. This Plan shall be administered by the
Administrator. The Administrator shall have all powers necessary to carry out
the provisions of this Plan, including, without reservation, the power to
delegate administrative matters to other persons and to interpret this Plan in
its discretion.

 

21

 

--------------------------------------------------------------------------------

 

ARTICLE 6

 

Miscellaneous

6.1.                  Amendment and Termination of Plan. The Company may at any
time by action of the Board modify or amend, in whole or in part, any or all of
the provisions of this Plan, or suspend or terminate the Plan entirely. Upon
termination of this Plan, no further Deferral Elections shall be permitted and
no further credits shall be made pursuant to Sections 2.2 or 3.3 hereof;
provided, however, that each Participant’s Account will be maintained and paid
pursuant to the provisions of this Plan and the Participant’s elections
hereunder.

6.2.                  Beneficiary Designation. Each Participant shall designate
a beneficiary to whom the Participant’s Account shall be payable on the
Participant’s death. A Participant may also designate an alternate beneficiary
to receive such payment in the event that the designated beneficiary cannot
receive payment for any reason. In the event no designated or alternate
beneficiary can receive such payment for any reason, payment will be made to the
Participant’s surviving spouse, if any, or if the Participant has no surviving
spouse, then to the following beneficiaries if then living in the following
order of priority: (a) to the Participant’s children (including adopted children
and stepchildren) in equal shares, (b) to the Participant’s parents in equal
shares, (c) to the Participant’s brothers and sisters in equal shares and (d) to
the Participant’s estate. A Participant may at any time change his or her
beneficiary designation. A change of beneficiary designation must be made in
writing and delivered to the Administrator or its designee for such purposes.
The interest of any beneficiary who predeceases the Participant will terminate
unless otherwise specified by the Participant.

6.3.                  Alienation of Benefits. A Participant's rights under this
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or any beneficiary.

6.4.                  Phantom Shares Issued Under Stock Plans. Phantom Shares
credited to Participants’ Accounts under Article 3 shall constitute the grant of
“Phantom Stock” under the Stock Plan then in effect and under which stock-based
awards are then being made, unless otherwise specified by the Administrator.
Common Stock issued in payment of Phantom Shares credited to Participants’
Accounts hereunder shall be issued under the Stock Plan pursuant to which the
applicable Phantom Stock was issued.

6.5.                  Expenses. All expenses and costs in connection with the
operation of the Plan shall be borne by the Company.

6.6.                  Rules of Construction. The singular shall include the
plural unless the context clearly indicates the distinction.

6.7.                  Applicable Law. This Plan shall be construed and enforced
in accordance with the laws of the State of Texas except to the extent
superseded by federal law.

6.8.                  Headings. The headings of sections of this Plan are for
convenience of reference only and shall have no substantive effect on the
provisions of this Plan.

6.9.                  Compliance with Section 409A of the Code. The Plan is
intended to comply with the requirements of Section 409A of the Code, and the
Administrator shall administer and interpret the Plan in accordance with such
requirements. If any provision of the Plan conflicts with the requirements of
Section 409A of the Code, the requirements of Section 409A of the Code shall
supersede any such Plan provision.

 

22

 

 